Citation Nr: 0518773	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  03-02 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for pulmonary 
tuberculosis, far advanced, inactive, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945 and from August 1949 to November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Tiger Team at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  Thereafter, his 
claims file was returned to his local RO in Denver, Colorado.

In connection with this appeal, the veteran testified at a 
videoconference hearing before the undersigned in October 
2003 and accepted such hearing in lieu of an in-person Travel 
Board hearing.  See 38 C.F.R. § 20.700(e).  A transcript of 
the hearing is associated with the claims file.

This matter was previously before the Board and was remanded 
in January 2004.  In June 2005, the Board granted the 
appellant's motion to advance his appeal on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2004).


FINDING OF FACT

The veteran's service-connected disability, described for 
rating purposes as pulmonary tuberculosis, far advanced, 
inactive, is productive of FEV1 of 86 percent of predicted, 
FVC of 96 percent of predicted.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 30 percent for pulmonary tuberculosis, far advanced, 
inactive, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6721 
(2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the May 2004 RO letter, as well as the January 2003 
statement of the case, and the March 2005 supplemental 
statement of the case, the RO informed the appellant of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the May 2004 letter, VA informed the appellant 
that it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from identified private health care providers.  The letter 
also advised the appellant to submit any relevant evidence in 
his possession.  The Board finds that these documents, when 
taken together, fulfilled VA's duty to notify, including the 
duty to notify the veteran to submit any pertinent evidence 
in his possession, and that any defect in the timing of such 
notice constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records, private medical records, and VA 
medical records.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  As such, there has 
been substantial compliance with the assistance provisions 
set forth in the new law and regulation.  As the veteran has 
been afforded several VA examinations, the Board finds that 
the record as it stands contains adequate medical evidence to 
adjudicate the claim.  Thus, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issues are now ready 
to be considered on the merits.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected pulmonary tuberculosis 
warrants a higher disability rating.  Disability ratings are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Under Diagnostic Code 6721, which pertains to chronic far- 
advanced pulmonary tuberculosis, a general rating formula for 
inactive pulmonary tuberculosis is applicable.  For inactive 
pulmonary tuberculosis entitled on August 19, 1968, an 
evaluation of 100 percent disabling is warranted for two 
years after the date of inactivity, following active 
tuberculosis that was clinically identified during service or 
subsequently.  Thereafter, for four years, or in any event, 
to six years after the date of activity, a 50 percent rating 
is warranted.  Thereafter, for five years, or to eleven years 
after the date of inactivity, a 30 percent rating is 
warranted.  Following far advanced lesions diagnosed at any 
time when the disease process was active a minimum 30 percent 
rating is provided.  Following moderately advanced lesions, 
provided there is continued disability, emphysema, dyspnea on 
exertion, impairment of health, etc, a 20 percent rating is 
assigned.  Otherwise a noncompensable rating is provided.  38 
C.F.R. § 4.97, Diagnostic Code 6721-6724 (2004).

Note (2): The graduated 50 percent and 30 percent ratings and 
the permanent 30 percent and 20 percent ratings for inactive 
PTB are not to be combined with ratings for other respiratory 
disabilities.

Alternatively, residuals of chronic, inactive pulmonary 
tuberculosis may be rated as restrictive lung disease 
(Diagnostic Codes 6840 through 6845), which provide: FEV-1 
less than 40- percent for predicted value, or; the ratio of 
Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 percent or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40- percent predicted, or; 
maximum exercise capacity less than 15ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy is rated as 
100 percent disabling.  FEV-1 of 40- to 55- percent 
predicted, or; FEV-1/FVC of 40- to 55- percent, or DLCO (SB) 
of 40- to 55- percent predicted, or maximum oxygen 
consumption of 15 or 20 ml/kg/min (with cardiorespiratory 
limit) is rated as 60 percent disabling.  FEV-1 of 56- to- 70 
percent predicted, or; FEV-1/FVC of 56- to 70- percent, or 
DLCO (SB) of 56- to 65- percent predicted is rated as 30 
percent disabling.  FEV-1 of 71- to 80- percent predicted, 
or; FEV-1/FVC of 71- to 80- percent, or DLCO (SB) of 66- to 
80- percent predicted is rated as 10 percent disabling.  38 
C.F.R. § 4.97, Diagnostic Codes 6840- 6845 (2004).

The veteran's inactive pulmonary tuberculosis disability is 
currently rated under Diagnostic Code 6721 at 30 percent.  
This is the highest rating available under this code for 
pulmonary tuberculosis which has been inactive for more than 
six years.  As noted above, although the 30 percent permanent 
rating for inactive pulmonary tuberculosis cannot be combined 
with ratings for other respiratory disabilities, inactive 
pulmonary tuberculosis can alternatively be rated as 
restrictive lung disease.  Also as noted above, restrictive 
lung disease with FEV-1 of 40- to 55- percent predicted, or; 
FEV-1/FVC of 40- to 55- percent, or DLCO (SB) of 40- to 55- 
percent predicted, or maximum oxygen consumption of 15 or 20 
ml/kg/min (with cardiorespiratory limit) is rated as 60 
percent disabling under Diagnostic Codes 6840 through 6845.

Turning to the medical evidence of record, the Board notes 
that the March 2002 VA examination report does not adequately 
identify the values required to evaluate the veteran's 
service-connected pulmonary tuberculosis under the scheduler 
criteria for restrictive lung disease.  Thus, the veteran 
underwent an additional VA examination in December 2004.  The 
December 2004 examination report noted that testing in 
September 2004 showed the veteran had FEV1 of 2.03, 86 
percent of predicted, FVC of 3.19, which is 96 percent of 
predicted, 64 percent FEVI and 100 percent TGV.  DLCO 
corrected was 112 percent.  The examiner noted that the 
veteran's dyspnea on exertion and cough is most likely 
related to mild chronic obstructive pulmonary disease and not 
due to any residual effects from tuberculosis.  The examiner 
also noted that the minimal scarring of the right apex was 
most likely secondary to the prior tuberculosis but would 
have minimal impact, if any, on the veteran's lung function.  

In sum, the medical evidence of record shows that the 
veteran's current respiratory symptoms are etiologically 
related to chronic obstructive pulmonary disease and not to 
any residuals of pulmonary tuberculosis.  However, even 
assuming for the sake of argument that the veteran's current 
respiratory symptoms are all attributable to residuals of 
pulmonary tuberculosis, the September 2004 respiratory 
testing does not demonstrate results which would merit a 
rating in excess of 30 percent for restrictive lung disease.  
As such, the medical evidence of record does not show that 
the veteran's service-connected inactive pulmonary 
tuberculosis warrants a rating in excess of 30 percent.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.



ORDER

The appeal is denied.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


